             Case 17-33203 Document 148 Filed in TXSB on 09/30/19 Page 1 of 3




                                  UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

    In re:                                                      §
                                                                §
    VENTECH ENGINEERS, L.P.                                     §               Case No. 17-33203
    et al.,1                                                    §
                                                                §               Jointly Administered
                                DEBTORS.                        §
                                                                §               Chapter 7

                        NOTICE OF AMENDED CASH COLLATERAL BUDGET

             PLEASE TAKE NOTICE that on June 29, 2019, this Court entered the Order Authorizing

Use of Cash Collateral [ECF 105] (the “Cash Collateral Order”).

             PLEASE TAKE FURTHER NOTICE that pursuant to the Cash Collateral Order, the

Trustee and Bank of America, N.A. (“BofA”) are authorized to amend the Budget by agreement

by filing a notice of the amended budget on the docket without further order of the Court.

             PLEASE TAKE FURTHER NOTICE that the Trustee and BofA agree to amend the

Budget as set forth on Exhibit A attached hereto.




1
             The names of the debtors in these chapter 7 cases, along with the last four digits of each Debtor’s federal tax
             identification number, are: Ventech Engineers L.P. (0943); Ventech Engineers LLC (7644); Ventech
             Fabrication Services LLC (6482); Ventech Engineers International LLC (5030); Ventech Energy LLC
             (1829); Ventech Engineers North America LLC (7325); Ventech Engineers USA LLC (7499); Ventech
             Vessel Fabricators LLC (6525); Ventech Global Projects, Inc. (9146); Ventech International Projects LLC
             (2187); Ventech Global Construction, LLC (0736); Ventech Modular Fabricators LLC (2960); Ventech
             Refining Solutions LLC (6454); Ventech Plant Constructors LLC (5107); Ventech Engineers & Fabricators,
             LLC (2106); Ventech Industrial Contractors, LLC (6482); Ventech XTL LLC (2500); and Ventech XTL
             Oklahoma City LLC (5549).



NOTICE OF AMENDED CASH COLLATERAL BUDGET                                                                     PAGE 1 OF 2
        Case 17-33203 Document 148 Filed in TXSB on 09/30/19 Page 2 of 3




Dated: September 30, 2019                           Respectfully submitted,

                                                    DIAMOND McCARTHY LLP

                                                    /s/ Charles M. Rubio
                                                    Charles M. Rubio
                                                    TBA No. 24083768
                                                    crubio@diamondmccarthy.com
                                                    Michael D. Fritz
                                                    TBA No. 24083029
                                                    mfritz@diamondmccarthy.com
                                                    Two Houston Center
                                                    909 Fannin, 37th Floor
                                                    Houston, TX 77010
                                                    Telephone: (713) 333-5100
                                                    Facsimile: (713) 333-5199

                                                    Counsel for Rodney D. Tow, Chapter 7
                                                    Trustee for Ventech Engineers, LP, et al.




                             CERTIFICATE OF CONFERENCE

      I certify that I conferred with counsel for Bank of America, N.A. regarding the amended
Budget and Bank of America, N.A. has agreed to the amended Budget.

                                                                   /s/ Charles M. Rubio
                                                                       Charles M. Rubio



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on September 30, 2019, a true and correct copy of
this Notice will be served on all parties registered to receive service through the CM/ECF system.

                                                                   /s/ Charles M. Rubio
                                                                       Charles M. Rubio




NOTICE OF AMENDED CASH COLLATERAL BUDGET                                              PAGE 2 OF 2
       Case 17-33203 Document 148 Filed in TXSB on 09/30/19 Page 3 of 3




                                          Exhibit A

                                            Budget


Real Property Taxes, Utility Charges and Property Insurance for Ventech Building as previously
approved by the Court pursuant to Orders entered at docket numbers 68, 77 and 86.

2017 Real Property Taxes Owed to Pasadena ISD (plus outstanding fees, penalties and interest) –
actual amount

Property Expenses/Miscellaneous - $20,000

Trustee Fees - Maximum amount permitted under 11 U.S.C. § 326

Broker’s Fees - Sales commission for Marcus & Millichap as described in the Order Authorizing
Employment of Marcus & Millichap [Dkt. 30]

General Counsel - $175,000 (including amounts approved pursuant to ECF No. 83)

Special ERISA Counsel (Matt Borror) - $15,148

Trust Accountant - $10,000
